1 Bank of America Merrill Lynch Industrials Conference December 6, 2011 Exhibit 99.1 2 Company Overview All financial data are for the quarter and year-to-date period ending September 30, 2011 and for the year ending December 31, 2010. Data are presented in millions of U.S. dollars except for earnings per share on a GAAP basis.9 month 2011 results include a $181 million gain associated with the remeasurement of Olin’s SunBelt interest, or $1.30 per share. Additional information is available at www.olin.com. Winchester Chlor Alkali Third Largest North American Producer of Chlorine and Caustic Soda Q3 20119Mos 2011FY 2010 Revenue:$ 386$ 1,066$ 1,037 Income:$77$195$117 A Leading North American Producer of Small Caliber Ammunition Q3 20119Mos 2011FY 2010 Revenue:$ 164$ 450$ 549 Income:$13$37$63 Revenue:$550$ 1,515$ 1,586 EBITDA:$103$449$188 Pretax Operating Inc.:$69$353$77 EPS (Diluted):$.58$2.76$.81 Q3 20119Mos 2011FY 2010 Olin 3 Investment Rationale •Leading North American producer of Chlor-Alkali •Strategically positioned facilities •Diverse end customer base •Favorable industry dynamics •Leading producer of industrial bleach with additional growth opportunities •Pioneer and SunBelt acquisition synergies improved chlor-alkali price structure •Winchester’s leading industry position •340th consecutive quarterly dividend on 12/9/11, yield +4% 4 Chlor Alkali Segment ECU Electrochemical Unit; a unit of measure reflecting the chlor alkali process outputs of 1 ton of chlorine, 1.13 tons of 100% caustic soda and 0.3 tons of hydrogen. North American Position Percent of 2010
